DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 08/31/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,791,486 and US Patent 10,667,182 and US Patent 10,492,111 and US Patent 10,368,273 and US Patent 10,136,365 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Note:
	The examiner withdraws the double patenting rejection indicated in the previous office action filed on 08/31/21 in view of the terminal disclaimer filed on 08/31/21.


Response to Amendment
The applicant has amended the following: 
Claims: 1, 4-5, 8-9, 12-13, 16-17, 19-20 and 22 have been amended.
		Claims: 2-3, 6-7, 10-11, 14-15, 18 and 21 have not been amended. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over foreign document CN101848536A “Radio resource control connection reestablishment method and base station” herein after referenced as New Postcom in view of Gupta et al. (US Patent Publication 2011/0250892 herein after referenced as Gupta) and further in view of Tamaki et al. (US Patent Publication 2013/0183971 herein after referenced a Tamaki).

Regarding claim 1, New Postcom discloses:
A method performed by a base station in a wireless communication system, the method comprising: receiving a first radio resource control (RRC) message from a user equipment (UE); (New Postcom, [0045] discloses the UE (i.e. reads on user equipment UE) sends an RRC connection re-establishment request message (i.e. reads on first RRC message) to the target eNB (i.e. reads on base station)).
transmitting a UE context request message associated with the UE to a last serving base station, (New Postcom, [0047] discloses the target eNB sends a UE context request message (i.e. reads on UE context request message) to the source eNB (i.e. reads on last serving base station) to obtain UE related information).
the UE context request message including a base station UE application protocol (AP) identifier allocated by the base station and an identifier (New Postcom, [0048] discloses in this embodiment of the present invention, the structure of the UE context request message is shown in table 1; New Postcom, [0051] discloses as can be seen from table 1, the UE context request message sent by the target eNB to the source eNB includes the identity newly allocated by the eNB corresponding to New ENBUE X2AP ID (i.e. reads on base station UE AP identifier allocated by the base station), the cell identity of the RRC reestablishment request sent by the UE, radio network temporary identification C-RNTI (i.e. reads on identifier), physical cell identification PhysCellID and short message integrity authentication code parameter shortMAC-I).
receiving a UE context response message associated with the UE from the last serving base station, (New Postcom, [0052] discloses after receiving the UE context request message, the source eNB calculates a short message integrity authentication code according to the cell radio network temporary identity C-RNTI, physical cell identity PhysCellID and target cell identity and compare the calculated short message integrity authentication code authentication parameter with the short message integrity authentication code authentication parameter shortMAC-I in the UE context request message and if they are consistent, the verification passes and the source eNB (i.e. reads on last serving base station) sends a UE context response message (i.e. reads on UE context response message) carrying related information of the UE to the target eNB).
the UE context response message including the base station UE AP identifier allocated by the base station, a base station UE AP identifier allocated by the last serving base station and information associated with a mobility management node; (New Postcom, [0053] discloses in this embodiment, the structure of the UE context response message carrying the UE-related information is shown in Table 2; New Postcom, [0049] & Table 2 found in pages 8-9 of the original non-translated version shows Table 2 includes multiple information comprising an Old eNB UEX2AP ID that is allocated at the source eNB (i.e. reads on base station UE AP identifier allocated by the last serving base station), New eNB UE X2AP ID that is allocated at the target eNB (i.e. reads on base station UE AP identifier allocated by the base station), UE context information, MME UE S1AP ID that is allocated at the MME (i.e. reads on information associated with a mobility management node) handover restriction list, etc.).
(New Postcom, [0057]-[0062] discloses the target eNB obtains relevant information of the UE from the UE context response message (i.e. reads on based on the UE context response message) and establishes a radio link for the UE in the target cell according to the relevant information and discloses after the RL is successfully established, the target eNB sends an RRC connection Reestablishment message to the UE and discloses after receiving the message the UE returns an RRC Connection Reestablishment Complete message to the target eNB and discloses after receiving the RRC connection reestablishment complete message, the eNB sends an RRC connection reconfiguration message to the UE and discloses after receiving the RRC connection reconfiguration message, the UE returns an RRC connection reconfiguration complete message to the target eNB and discloses after receiving the RRC connection reconfiguration complete message, the target eNB sends a path change request such as a path switch request message (i.e. reads on path switch request message) to the mobility management entity MME (i.e. reads on mobility management node), therefore the path switch request message is based on the UE context response message as all the other steps resulting in the path switch request message is initiated from receiving the UE context response message).
receiving a path switch response message from the mobility management node associated with the UE; (New Postcom, [0063] discloses the MME (i.e. reads on mobility management node) returns a path change request confirmation such as a path switch request ACK message (i.e. reads on path switch response message) to the target eNB).
and transmitting information associated with releasing a context of the UE to the last serving base station based on the path switch response message (New Postcom, [0064] discloses after receiving the path change request confirmation message (i.e. reads on based on the path switch response message), the target eNB sends a UE context release message (i.e. reads on information associated with releasing a context of the UE) to the source eNB (i.e. reads on last serving base station) so that the source eNB releases the resources occupied by the UE, therefore the transmission of the context release message is based on the reception of the path change request confirmation message).
New Postcom discloses performing a process where a current base station transmits a context request to a previous base station and receiving a context response from the previous base station wherein the context request includes an identifier such as a C-RTNI and furthermore, New Postcom, [0046] discloses it uses the cell radio network temporary identifier C-RNTI, the physical cell identifier PhysCellID and the short message integrity authentication code authentication parameter to search for the relevant information of the UE.  However, New Postcom fails to explicitly disclose that said relevant information of the UE is directed towards a context of the UE and therefore fails to disclose “an identifier for identifying a context of the UE;”.
In addition, while New Postcom discloses performing a handover operation from a previous base station to a new base station, New Postcom fails to explicitly disclose that a forwarding operation is performed to forward data to the new base station from the previous base station and therefore fails to disclose “transmitting, to the last serving base station, an indication message for data forwarding, the indication message including the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station;”.
	In a related field of endeavor, Gupta discloses:
an identifier for identifying a context of the UE; (Gupta, [0204] discloses eNB 670 may retrieve UE context information from eNB 630 using the first identity information; Gupta, [0219] discloses the UE context may be retrieved at stage 1040 at the target or second cell from the source or the first cell based on the first identity information; Gupta, [0225] discloses the first identity information may include information for retrieval of user context information at a first or source base station; Gupta, [0008] discloses the first identity information may include a physical cell identity PCI and a cell radio network temporary identifier C-RNTI.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a context request message is sent from eNB 670 to eNB 630 that includes the first identity information such as C-RNTI that is utilized by the eNB 630 to retrieve the user context information).
	Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of New Postcom to incorporate the teachings of Gupta for the purpose of providing the system with a means to identify and retrieve the requested context (Gupta, [0204]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process where a current base station retrieves UE context from a previous base station as taught by New Postcom) with another known element and comparable device utilizing a known technique (i.e. performing a process where a current base station retrieves UE context from a previous base station, wherein the C-RTNI is utilized in retrieving UE context from the previous base station as taught by Gupta) to improve the similar devices in the same way and to obtain the predictable result of the system 
performing a process where a current base station retrieves UE context from a previous base station (i.e. as taught by both New Postcom & Gupta) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
“transmitting, to the last serving base station, an indication message for data forwarding, the indication message including the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station;”.
	In a related field of endeavor, Tamaki discloses:
transmitting, to the last serving base station, an indication message for data forwarding, the indication message including the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station; (Tamaki, [0281] & Table 1 discloses to indicate the modification of certain or particular RN E-RABs, the target DeNB (i.e. reads on base station) may respond to the handover preparation by indicating (i.e. reads on indication message for data forwarding) the modified QoS parameter of the E-RAB in an admitted and/or not admitted E-RAB list and/or a list of modified E-RABs to a source DeNB (i.e. reads on last serving base station) and Table 1 below may illustrate an example message with the additional information elements for modified QoS parameters and Table 1 shows the IE/Group Name and corresponding Semantics description for the message that includes an Old eNB UE X2AP ID that is allocated at the source eNB (i.e. reads on base station UE AP identifier allocated by the last serving base station), New eNB UE X2AP ID that is allocated at the target eNB (i.e. reads on base station UE AP identifier allocated by the base station), E-RABs admitted list, UL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of UL PDUs (i.e. reads on data forwarding), DL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of DL PDUs (i.e. reads on data forwarding), etc.; Tamaki, [0279]-[0280] discloses the embodiments are provided to enable and allow a target DeNB to modify RN E-RABs during RN handover and discloses as part of the RN handover procedure, the following may be performed for a GBR modification procedure wherein in the handover preparation phase, a target DeNB may receive the configured RN E-RAB QoS information from the source DeNB and the target DeNB may modify one or more of the E-RAB QoS parameter to accommodate the admission of certain or particular E-RABs; Tamaki, [0060] discloses to minimize data loss while the UE may move from the source to target cells, the source eNB may establish an X2 or S1 tunnel to forward incoming data that may not have been delivered to the UE to the target eNB and this may continue until the UE may synchronize with the target eNB on the target cell and the data path to and/or from the serving GW may be switched; Tamaki, [0194] discloses the RN may perform an RRC connection re-establishment procedure with the newly selected DeNB and the DeNB may request RN context information from the original serving DeNB.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the target base station DeNB sends an indication data forwarding message to the previous serving base station during the handover preparation phase in order to modify and accommodate the admission of particular bearer E-RABs and implement the data forwarding of incoming data to minimize data loss during handover).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of New 
Regarding claim 2, New Postcom in view of Gupta and further in view of Tamaki discloses:
The method of claim 1, wherein the UE context request message includes at least one of a cell identifier of the base station, or a short Media Access Control (MAC) identifier (shortMACI) (New Postcom, [0051] discloses as can be seen from table 1, the UE context request message sent by the target eNB to the source eNB includes the identity newly allocated by the eNB corresponding to New ENBUE X2AP ID, the cell identity of the RRC reestablishment request sent by the UE, radio network temporary identification C-RNTI, physical cell identification PhysCellID and short message integrity authentication code parameter shortMAC-I; New Postcom, [0046] discloses determine the source eNB according to the physical cell identifier PhysCellID and detect whether there is an X2 link between itself and the source eNB and if yes execute the next steps).
Regarding claim 3, New Postcom in view of Gupta and further in view of Tamaki discloses:
The method of claim 2, wherein a security check is performed by the last serving base station based on the shortMACI included in the UE context request message, (New Postcom, [0052] discloses after receiving the UE context request message, the source eNB calculates a short message integrity authentication code according to the cell radio network temporary identity C-RNTI, physical cell identity PhysCellID and target cell identity and compare the calculated short message integrity authentication code authentication parameter with the short message integrity authentication code authentication parameter shortMAC-I in the UE context request message and if they are consistent, the verification passes and the source eNB sends a UE context response message).
and wherein a resource allocated for the UE and the context of the UE is released based on the information associated with releasing the context of the UE (New Postcom, [0064] discloses after receiving the path change request confirmation message, the target eNB sends a UE context release message to the source eNB so that the source eNB releases the resources occupied by the UE, one of ordinary skill in the art would recognize that the UE context release message includes information that enables the source eNB to identify that the resources are to be released).
Regarding claim 4, New Postcom in view of Gupta and further in view of Tamaki discloses:
The method of claim 1, wherein the UE context response message includes at least one of an identifier of the UE associated with the mobility management node, security information of the UE, capability information of the UE, or a mobility restriction list (New Postcom, [0053] discloses in this embodiment, the structure of the UE context response message carrying the UE-related information is shown in Table 2; New Postcom, [0049] & Table 2 found in pages 8-9 of the original non-translated version shows Table 2 includes multiple information comprising an Old eNB UEX2AP ID that is allocated at the source eNB, New eNB UE X2AP ID that is allocated at the target eNB, UE context information, MME UE S1AP ID that is allocated at the MME handover restriction list, etc.).
 	and wherein the indication message includes information on a list of data radio bearer and information on GTP TEID (Tamaki, [0281] & Table 1 discloses to indicate the modification of certain or particular RN E-RABs, the target DeNB may respond to the handover preparation by indicating the modified QoS parameter of the E-RAB in an admitted and/or not admitted E-RAB list and/or a list of modified E-RABs to a source DeNB and Table 1 below may illustrate an example message with the additional information elements for modified QoS parameters and Table 1 shows the IE/Group Name and corresponding Semantics description for the message that includes an Old eNB UE X2AP ID that is allocated at the source eNB, New eNB UE X2AP ID that is allocated at the target eNB, E-RABs admitted list, UL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of UL PDUs, DL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of DL PDUs, etc.).
Regarding claim 5, New Postcom discloses:
A base station in a wireless communication system, the base station comprising: a transceiver; and a controller configured to: receive, via the transceiver from a user equipment (UE), a first radio resource control (RRC) message, (New Postcom, [0045] discloses the UE (i.e. reads on user equipment UE) sends an RRC connection re-establishment request message (i.e. reads on first RRC message) to the target eNB (i.e. reads on base station).  One of ordinary skill in the art would recognize that it is inherent for a complex device such as a base station to include a transceiver and a controller in order to be able to perform the various functionalities of the invention).
transmit, to a last serving base station via the transceiver, a UE context request
message associated with the UE, (New Postcom, [0047] discloses the target eNB sends a UE context request message (i.e. reads on UE context request message) to the source eNB (i.e. reads on last serving base station) to obtain UE related information).
the UE context request message including a base station UE application protocol (AP) identifier allocated by the base station and an identifier (New Postcom, [0048] discloses in this embodiment of the present invention, the structure of the UE context request message is shown in table 1; New Postcom, [0051] discloses as can be seen from table 1, the UE context request message sent by the target eNB to the source eNB includes the identity newly allocated by the eNB corresponding to New ENBUE X2AP ID (i.e. reads on base station UE AP identifier allocated by the base station), the cell identity of the RRC reestablishment request sent by the UE, radio network temporary identification C-RNTI (i.e. reads on identifier), physical cell identification PhysCellID and short message integrity authentication code parameter shortMAC-I).
receive, from the last serving base station via the transceiver, a UE context response message associated with the UE, (New Postcom, [0052] discloses after receiving the UE context request message, the source eNB calculates a short message integrity authentication code according to the cell radio network temporary identity C-RNTI, physical cell identity PhysCellID and target cell identity and compare the calculated short message integrity authentication code authentication parameter with the short message integrity authentication code authentication parameter shortMAC-I in the UE context request message and if they are consistent, the verification passes and the source eNB (i.e. reads on last serving base station) sends a UE context response message (i.e. reads on UE context response message) carrying related information of the UE to the target eNB).
the UE context response message including the base station UE AP identifier allocated by the base station, a base station UE AP identifier allocated by the last serving base station and information associated with a mobility management node, (New Postcom, [0053] discloses in this embodiment, the structure of the UE context response message carrying the UE-related information is shown in Table 2; New Postcom, [0049] & Table 2 found in pages 8-9 of the original non-translated version shows Table 2 includes multiple information comprising an Old eNB UEX2AP ID that is allocated at the source eNB (i.e. reads on base station UE AP identifier allocated by the last serving base station), New eNB UE X2AP ID that is allocated at the target eNB (i.e. reads on base station UE AP identifier allocated by the base station), UE context information, MME UE S1AP ID that is allocated at the MME (i.e. reads on information associated with a mobility management node) handover restriction list, etc.).
(New Postcom, [0057]-[0062] discloses the target eNB obtains relevant information of the UE from the UE context response message (i.e. reads on based on the UE context response message) and establishes a radio link for the UE in the target cell according to the relevant information and discloses after the RL is successfully established, the target eNB sends an RRC connection Reestablishment message to the UE and discloses after receiving the message the UE returns an RRC Connection Reestablishment Complete message to the target eNB and discloses after receiving the RRC connection reestablishment complete message, the eNB sends an RRC connection reconfiguration message to the UE and discloses after receiving the RRC connection reconfiguration message, the UE returns an RRC connection reconfiguration complete message to the target eNB and discloses after receiving the RRC connection reconfiguration complete message, the target eNB sends a path change request such as a path switch request message (i.e. reads on path switch request message) to the mobility management entity MME (i.e. reads on mobility management node), therefore the path switch request message is based on the UE context response message as all the other steps resulting in the path switch request message is initiated from receiving the UE context response message).
receive, from the mobility management node associated with the UE via the transceiver, a path switch response message, (New Postcom, [0063] discloses the MME (i.e. reads on mobility management node) returns a path change request confirmation such as a path switch request ACK message (i.e. reads on path switch response message) to the target eNB).
and transmit, to the last serving base station via the transceiver, information associated with releasing a context of the UE based on the path switch response message (New Postcom, [0064] discloses after receiving the path change request confirmation message (i.e. reads on based on the path switch response message), the target eNB sends a UE context release message (i.e. reads on information associated with releasing a context of the UE) to the source eNB (i.e. reads on last serving base station) so that the source eNB releases the resources occupied by the UE, therefore the transmission of the context release message is based on the reception of the path change request confirmation message).
	New Postcom discloses performing a process where a current base station transmits a context request to a previous base station and receiving a context response from the previous base station wherein the context request includes an identifier such as a C-RTNI and furthermore, New Postcom, [0046] discloses it uses the cell radio network temporary identifier C-RNTI, the physical cell identifier PhysCellID and the short message integrity authentication code authentication parameter to search for the relevant information of the UE.  However, New Postcom fails to explicitly disclose that said relevant information of the UE is directed towards a context of the UE and therefore fails to disclose “an identifier for identifying a context of the UE;”.
“transmit, to the last serving base station, via the transceiver, an indication message for data forwarding, the indication message including the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station;”.
	In a related field of endeavor, Gupta discloses:
an identifier for identifying a context of the UE; (Gupta, [0204] discloses eNB 670 may retrieve UE context information from eNB 630 using the first identity information; Gupta, [0219] discloses the UE context may be retrieved at stage 1040 at the target or second cell from the source or the first cell based on the first identity information; Gupta, [0225] discloses the first identity information may include information for retrieval of user context information at a first or source base station; Gupta, [0008] discloses the first identity information may include a physical cell identity PCI and a cell radio network temporary identifier C-RNTI.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a context request message is sent from eNB 670 to eNB 630 that includes the first identity information such as C-RNTI that is utilized by the eNB 630 to retrieve the user context information).
	Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of New Postcom to incorporate the teachings of Gupta for the purpose of providing the system with a means to identify and 
performing a process where a current base station retrieves UE context from a previous base station (i.e. as taught by both New Postcom & Gupta) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
New Postcom in view of Gupta fails to disclose “transmit, to the last serving base station, via the transceiver, an indication message for data forwarding, the indication message including the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station;”.
In a related field of endeavor, Tamaki discloses:
(Tamaki, [0281] & Table 1 discloses to indicate the modification of certain or particular RN E-RABs, the target DeNB (i.e. reads on base station) may respond to the handover preparation by indicating (i.e. reads on indication message for data forwarding) the modified QoS parameter of the E-RAB in an admitted and/or not admitted E-RAB list and/or a list of modified E-RABs to a source DeNB (i.e. reads on last serving base station) and Table 1 below may illustrate an example message with the additional information elements for modified QoS parameters and Table 1 shows the IE/Group Name and corresponding Semantics description for the message that includes an Old eNB UE X2AP ID that is allocated at the source eNB (i.e. reads on base station UE AP identifier allocated by the last serving base station), New eNB UE X2AP ID that is allocated at the target eNB (i.e. reads on base station UE AP identifier allocated by the base station), E-RABs admitted list, UL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of UL PDUs (i.e. reads on data forwarding), DL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of DL PDUs (i.e. reads on data forwarding), etc.; Tamaki, [0279]-[0280] discloses the embodiments are provided to enable and allow a target DeNB to modify RN E-RABs during RN handover and discloses as part of the RN handover procedure, the following may be performed for a GBR modification procedure wherein in the handover preparation phase, a target DeNB may receive the configured RN E-RAB QoS information from the source DeNB and the target DeNB may modify one or more of the E-RAB QoS parameter to accommodate the admission of certain or particular E-RABs; Tamaki, [0060] discloses to minimize data loss while the UE may move from the source to target cells, the source eNB may establish an X2 or S1 tunnel to forward incoming data that may not have been delivered to the UE to the target eNB and this may continue until the UE may synchronize with the target eNB on the target cell and the data path to and/or from the serving GW may be switched; Tamaki, [0194] discloses the RN may perform an RRC connection re-establishment procedure with the newly selected DeNB and the DeNB may request RN context information from the original serving DeNB.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the target base station DeNB sends an indication data forwarding message to the previous serving base station during the handover preparation phase in order to modify and accommodate the admission of particular bearer E-RABs and implement the data forwarding of incoming data to minimize data loss during handover).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of New Postcom in view of Gupta to incorporate the teachings of Tamaki for the purpose of providing the system with a means to minimize data loss during handover (Tamaki, [0060] as well as providing the system with a means to allow the base station to modify the bearers during handover in order to be able to accommodate the particular bearers (Tamaki, [0279]-[0280]) and for the purpose of making the system more dynamic, 
Regarding claim 6, New Postcom in view of Gupta and further in view of Tamaki discloses:
at least one of a cell identifier of the base station, or a short Media Access Control (MAC) identifier (shortMACI) (New Postcom, [0051] discloses as can be seen from table 1, the UE context request message sent by the target eNB to the source eNB includes the identity newly allocated by the eNB corresponding to New ENBUE X2AP ID, the cell identity of the RRC reestablishment request sent by the UE, radio network temporary identification C-RNTI, physical cell identification PhysCellID and short message integrity authentication code parameter shortMAC-I; New Postcom, [0046] discloses determine the source eNB according to the physical cell identifier PhysCellID and detect whether there is an X2 link between itself and the source eNB and if yes execute the next steps).
Regarding claim 7, New Postcom in view of Gupta and further in view of Tamaki discloses:
The base station of claim 6, wherein a security check is performed by the last serving base station based on the shortMACI included in the UE context request message, (New Postcom, [0052] discloses after receiving the UE context request message, the source eNB calculates a short message integrity authentication code according to the cell radio network temporary identity C-RNTI, physical cell identity PhysCellID and target cell identity and compare the calculated short message integrity authentication code authentication parameter with the short message integrity authentication code authentication parameter shortMAC-I in the UE context request message and if they are consistent, the verification passes and the source eNB sends a UE context response message).
(New Postcom, [0064] discloses after receiving the path change request confirmation message, the target eNB sends a UE context release message to the source eNB so that the source eNB releases the resources occupied by the UE, one of ordinary skill in the art would recognize that the UE context release message includes information that enables the source eNB to identify that the resources are to be released).
Regarding claim 8, New Postcom in view of Gupta and further in view of Tamaki discloses:
The base station of claim 5, wherein the UE context response message includes at least one of an identifier of the UE associated with the mobility management node,
security information of the UE, capability information of the UE, or a mobility restriction list (New Postcom, [0053] discloses in this embodiment, the structure of the UE context response message carrying the UE-related information is shown in Table 2; New Postcom, [0049] & Table 2 found in pages 8-9 of the original non-translated version shows Table 2 includes multiple information comprising an Old eNB UEX2AP ID that is allocated at the source eNB, New eNB UE X2AP ID that is allocated at the target eNB, UE context information, MME UE S1AP ID that is allocated at the MME handover restriction list, etc.).
and wherein the indication message includes information on a list of data radio bearer and information on GTP TEID (Tamaki, [0281] & Table 1 discloses to indicate the modification of certain or particular RN E-RABs, the target DeNB may respond to the handover preparation by indicating the modified QoS parameter of the E-RAB in an admitted and/or not admitted E-RAB list and/or a list of modified E-RABs to a source DeNB and Table 1 below may illustrate an example message with the additional information elements for modified QoS parameters and Table 1 shows the IE/Group Name and corresponding Semantics description for the message that includes an Old eNB UE X2AP ID that is allocated at the source eNB, New eNB UE X2AP ID that is allocated at the target eNB, E-RABs admitted list, UL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of UL PDUs, DL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of DL PDUs, etc.).
Regarding claim 9, New Postcom discloses:
A method performed by a last serving base station in a wireless communication system, the method comprising: receiving a user equipment (UE) context request message associated with a UE from a base station, (New Postcom, [0047] discloses the target eNB (i.e. reads on base station) sends a UE context request message (i.e. reads on UE context request message) to the source eNB (i.e. reads on last serving base station) to obtain UE related information).
the UE context request message including a base station UE application protocol (AP) identifier allocated by the base station and an identifier (New Postcom, [0048] discloses in this embodiment of the present invention, the structure of the UE context request message is shown in table 1; New Postcom, [0051] discloses as can be seen from table 1, the UE context request message sent by the target eNB to the source eNB includes the identity newly allocated by the eNB corresponding to New ENBUE X2AP ID (i.e. reads on base station UE AP identifier allocated by the base station), the cell identity of the RRC reestablishment request sent by the UE, radio network temporary identification C-RNTI (i.e. reads on identifier), physical cell identification PhysCellID and short message integrity authentication code parameter shortMAC-I).
performing a security check based on the UE context request message associated with the UE; transmitting a UE context response message associated with the UE to the base station based on a success of the security check, (New Postcom, [0052] discloses after receiving the UE context request message, the source eNB calculates a short message integrity authentication code according to the cell radio network temporary identity C-RNTI, physical cell identity PhysCellID and target cell identity and compare the calculated short message integrity authentication code authentication parameter with the short message integrity authentication code authentication parameter shortMAC-I in the UE context request message (i.e. reads on security check based on the UE context request message) and if they are consistent, the verification passes (i.e. reads on success of the security check) and the source eNB sends a UE context response message (i.e. reads on UE context response message) carrying related information of the UE to the target eNB).
the UE context response message including the base station UE AP identifier allocated by the base station, a base station UE AP identifier allocated by the last serving base station and information associated with a mobility management node; (New Postcom, [0053] discloses in this embodiment, the structure of the UE context response message carrying the UE-related information is shown in Table 2; New Postcom, [0049] & Table 2 found in pages 8-9 of the original non-translated version shows Table 2 includes multiple information comprising an Old eNB UEX2AP ID that is allocated at the source eNB (i.e. reads on base station UE AP identifier allocated by the last serving base station), New eNB UE X2AP ID that is allocated at the target eNB (i.e. reads on base station UE AP identifier allocated by the base station), UE context information, MME UE S1AP ID that is allocated at the MME (i.e. reads on information associated with a mobility management node) handover restriction list, etc.).
(New Postcom, [0064] discloses after receiving the path change request confirmation message, the target eNB sends a UE context release message (i.e. reads on information associated with releasing a context of the UE) to the source eNB (i.e. reads on last serving base station) so that the source eNB releases the resources occupied by the UE).
New Postcom discloses performing a process where a current base station transmits a context request to a previous base station and receiving a context response from the previous base station wherein the context request includes an identifier such as a C-RTNI and furthermore, New Postcom, [0046] discloses it uses the cell radio network temporary identifier C-RNTI, the physical cell identifier PhysCellID and the short message integrity authentication code authentication parameter to search for the relevant information of the UE.  However, New Postcom fails to explicitly disclose that said relevant information of the UE is directed towards a context of the UE and therefore fails to disclose “an identifier for identifying a context of the UE; identifying the context of the UE based on the identifier of the UE;”.
In addition, while New Postcom discloses performing a handover operation from a previous base station to a new base station, New Postcom fails to explicitly disclose that a forwarding operation is performed to forward data to the new base station from the previous base station and therefore fails to disclose “receiving, from the base station, an indication message for data forwarding, the indication message including the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station;”.
In a related field of endeavor, Gupta discloses:
an identifier for identifying a context of the UE; identifying the context of the UE based on the identifier of the UE; (Gupta, [0204] discloses eNB 670 may retrieve UE context information from eNB 630 using the first identity information; Gupta, [0219] discloses the UE context may be retrieved at stage 1040 at the target or second cell from the source or the first cell based on the first identity information; Gupta, [0225] discloses the first identity information may include information for retrieval of user context information at a first or source base station; Gupta, [0008] discloses the first identity information may include a physical cell identity PCI and a cell radio network temporary identifier C-RNTI.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a context request message is sent from eNB 670 to eNB 630 that includes the first identity information such as C-RNTI that is utilized by the eNB 630 to retrieve the user context information).
	Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of New Postcom to incorporate the teachings of Gupta for the purpose of providing the system with a means to identify and retrieve the requested context (Gupta, [0204]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process where a current base station retrieves UE context from a previous base station as taught by New Postcom) with another known element and comparable device utilizing a known technique (i.e. performing a process where a current base station retrieves UE context from a previous base station, wherein the C-RTNI is utilized in retrieving UE context from the previous base station as taught by Gupta) to improve the similar devices in the same way and to obtain the predictable result of the system 
performing a process where a current base station retrieves UE context from a previous base station (i.e. as taught by both New Postcom & Gupta) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a 
New Postcom in view of Gupta fails to disclose “receiving, from the base station, an indication message for data forwarding, the indication message including the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station;”.
In a related field of endeavor, Tamaki discloses:
receiving, from the base station, an indication message for data forwarding, the indication message including the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station; (Tamaki, [0281] & Table 1 discloses to indicate the modification of certain or particular RN E-RABs, the target DeNB (i.e. reads on base station) may respond to the handover preparation by indicating (i.e. reads on indication message for data forwarding) the modified QoS parameter of the E-RAB in an admitted and/or not admitted E-RAB list and/or a list of modified E-RABs to a source DeNB (i.e. reads on last serving base station) and Table 1 below may illustrate an example message with the additional information elements for modified QoS parameters and Table 1 shows the IE/Group Name and corresponding Semantics description for the message that includes an Old eNB UE X2AP ID that is allocated at the source eNB (i.e. reads on base station UE AP identifier allocated by the last serving base station), New eNB UE X2AP ID that is allocated at the target eNB (i.e. reads on base station UE AP identifier allocated by the base station), E-RABs admitted list, UL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of UL PDUs (i.e. reads on data forwarding), DL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of DL PDUs (i.e. reads on data forwarding), etc.; Tamaki, [0279]-[0280] discloses the embodiments are provided to enable and allow a target DeNB to modify RN E-RABs during RN handover and discloses as part of the RN handover procedure, the following may be performed for a GBR modification procedure wherein in the handover preparation phase, a target DeNB may receive the configured RN E-RAB QoS information from the source DeNB and the target DeNB may modify one or more of the E-RAB QoS parameter to accommodate the admission of certain or particular E-RABs; Tamaki, [0060] discloses to minimize data loss while the UE may move from the source to target cells, the source eNB may establish an X2 or S1 tunnel to forward incoming data that may not have been delivered to the UE to the target eNB and this may continue until the UE may synchronize with the target eNB on the target cell and the data path to and/or from the serving GW may be switched; Tamaki, [0194] discloses the RN may perform an RRC connection re-establishment procedure with the newly selected DeNB and the DeNB may request RN context information from the original serving DeNB.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the target base station DeNB sends an indication data forwarding message to the previous serving base station during the handover preparation phase in order to modify and accommodate the admission of particular bearer E-RABs and implement the data forwarding of incoming data to minimize data loss during handover).

Regarding claim 10, New Postcom in view of Gupta and further in view of Tamaki discloses:
The method of claim 9, wherein the UE context request message includes at least one of a cell identifier of the base station, or a short Media Access Control (MAC)
identifier (shortMACI) (New Postcom, [0051] discloses as can be seen from table 1, the UE context request message sent by the target eNB to the source eNB includes the identity newly allocated by the eNB corresponding to New ENBUE X2AP ID, the cell identity of the RRC reestablishment request sent by the UE, radio network temporary identification C-RNTI, physical cell identification PhysCellID and short message integrity authentication code parameter shortMAC-I; New Postcom, [0046] discloses determine the source eNB according to the physical cell identifier PhysCellID and detect whether there is an X2 link between itself and the source eNB and if yes execute the next steps).
Regarding claim 11, New Postcom in view of Gupta and further in view of Tamaki discloses:
The method of claim 10, wherein a path switch request message is transmitted from the base station to the mobility management node associated with the UE based on the UE context response message, (New Postcom, [0057]-[0062] discloses the target eNB obtains relevant information of the UE from the UE context response message and establishes a radio link for the UE in the target cell according to the relevant information and discloses after the RL is successfully established, the target eNB sends an RRC connection Reestablishment message to the UE and discloses after receiving the message the UE returns an RRC Connection Reestablishment Complete message to the target eNB and discloses after receiving the RRC connection reestablishment complete message, the eNB sends an RRC connection reconfiguration message to the UE and discloses after receiving the RRC connection reconfiguration message, the UE returns an RRC connection reconfiguration complete message to the target eNB and discloses after receiving the RRC connection reconfiguration complete message, the target eNB sends a path change request such as a path switch request message to the mobility management entity MME, therefore the path switch request message is based on the UE context response message as all the other steps resulting in the path switch request message is initiated from receiving the UE context response message).
wherein a path switch response message is received at the base station from the mobility management node associated with the UE, (New Postcom, [0063] discloses the MME returns a path change request confirmation such as a path switch request ACK message to the target eNB).
wherein the information associated with releasing the context of the UE is transmitted from the base station based on the path switch response message, (New Postcom, [0064] discloses after receiving the path change request confirmation message, the target eNB sends a UE context release message to the source eNB so that the source eNB releases the resources occupied by the UE, therefore the transmission of the context release message is based on the reception of the path change request confirmation message).
wherein the security check is performed by the last serving base station based on the shortMACI included in the UE context request message, (New Postcom, [0052] discloses after receiving the UE context request message, the source eNB calculates a short message integrity authentication code according to the cell radio network temporary identity C-RNTI, physical cell identity PhysCellID and target cell identity and compare the calculated short message integrity authentication code authentication parameter with the short message integrity authentication code authentication parameter shortMAC-I in the UE context request message and if they are consistent, the verification passes and the source eNB sends a UE context response message).
and wherein a resource allocated for the UE and the context of the UE is released based on the information associated with releasing context of the UE (New Postcom, [0064] discloses after receiving the path change request confirmation message, the target eNB sends a UE context release message to the source eNB so that the source eNB releases the resources occupied by the UE, one of ordinary skill in the art would recognize that the UE context release message includes information that enables the source eNB to identify that the resources are to be released).
Regarding claim 12, New Postcom in view of Gupta and further in view of Tamaki discloses:
at least one of an identifier of the UE associated with a mobility management node, security information of the UE, capability information of the UE, or a mobility restriction list (New Postcom, [0053] discloses in this embodiment, the structure of the UE context response message carrying the UE-related information is shown in Table 2; New Postcom, [0049] & Table 2 found in pages 8-9 of the original non-translated version shows Table 2 includes multiple information comprising an Old eNB UEX2AP ID that is allocated at the source eNB, New eNB UE X2AP ID that is allocated at the target eNB, UE context information, MME UE S1AP ID that is allocated at the MME handover restriction list, etc.).
and wherein the indication message includes information on a list of data radio bearer and information on GTP TEID (Tamaki, [0281] & Table 1 discloses to indicate the modification of certain or particular RN E-RABs, the target DeNB may respond to the handover preparation by indicating the modified QoS parameter of the E-RAB in an admitted and/or not admitted E-RAB list and/or a list of modified E-RABs to a source DeNB and Table 1 below may illustrate an example message with the additional information elements for modified QoS parameters and Table 1 shows the IE/Group Name and corresponding Semantics description for the message that includes an Old eNB UE X2AP ID that is allocated at the source eNB, New eNB UE X2AP ID that is allocated at the target eNB, E-RABs admitted list, UL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of UL PDUs, DL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of DL PDUs, etc.).

A last serving base station in a wireless communication system, the last serving base station comprising: a transceiver; and a controller configured to: receive, from a base station via the transceiver, a user equipment (UE) context request message associated with a UE, (New Postcom, [0047] discloses the target eNB (i.e. reads on base station) sends a UE context request message (i.e. reads on UE context request message) to the source eNB (i.e. reads on last serving base station) to obtain UE related information.  One of ordinary skill in the art would recognize that it is inherent for a complex device such as a base station to include a transceiver and a controller in order to be able to perform the various functionalities of the invention).
the UE context request message including a base station UE application protocol (AP) identifier allocated by the base station and an identifier (New Postcom, [0048] discloses in this embodiment of the present invention, the structure of the UE context request message is shown in table 1; New Postcom, [0051] discloses as can be seen from table 1, the UE context request message sent by the target eNB to the source eNB includes the identity newly allocated by the eNB corresponding to New ENBUE X2AP ID (i.e. reads on base station UE AP identifier allocated by the base station), the cell identity of the RRC reestablishment request sent by the UE, radio network temporary identification C-RNTI (i.e. reads on identifier), physical cell identification PhysCellID and short message integrity authentication code parameter shortMAC-I).
(New Postcom, [0052] discloses after receiving the UE context request message, the source eNB calculates a short message integrity authentication code according to the cell radio network temporary identity C-RNTI, physical cell identity PhysCellID and target cell identity and compare the calculated short message integrity authentication code authentication parameter with the short message integrity authentication code authentication parameter shortMAC-I in the UE context request message (i.e. reads on security check based on the UE context request message) and if they are consistent, the verification passes (i.e. reads on success of the security check) and the source eNB sends a UE context response message (i.e. reads on UE context response message) carrying related information of the UE to the target eNB).
the UE context response message including the base station UE AP identifier allocated by the base station, a base station UE AP identifier allocated by the last serving base station and information associated with a mobility management node, (New Postcom, [0053] discloses in this embodiment, the structure of the UE context response message carrying the UE-related information is shown in Table 2; New Postcom, [0049] & Table 2 found in pages 8-9 of the original non-translated version shows Table 2 includes multiple information comprising an Old eNB UEX2AP ID that is allocated at the source eNB (i.e. reads on base station UE AP identifier allocated by the last serving base station), New eNB UE X2AP ID that is allocated at the target eNB (i.e. reads on base station UE AP identifier allocated by the base station), UE context information, MME UE S1AP ID that is allocated at the MME (i.e. reads on information associated with a mobility management node) handover restriction list, etc.).
(New Postcom, [0064] discloses after receiving the path change request confirmation message, the target eNB sends a UE context release message (i.e. reads on information associated with releasing a context of the UE) to the source eNB (i.e. reads on last serving base station) so that the source eNB releases the resources occupied by the UE).
New Postcom discloses performing a process where a current base station transmits a context request to a previous base station and receiving a context response from the previous base station wherein the context request includes an identifier such as a C-RTNI and furthermore, New Postcom, [0046] discloses it uses the cell radio network temporary identifier C-RNTI, the physical cell identifier PhysCellID and the short message integrity authentication code authentication parameter to search for the relevant information of the UE.  However, New Postcom fails to explicitly disclose that said relevant information of the UE is directed towards a context of the UE and therefore fails to disclose “an identifier for identifying a context of the UE; identify the context of the UE based on the identifier of the UE;”.
“receive, from the base station via the transceiver, an indication message for data forwarding, the indication message including the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station;”. 
In a related field of endeavor, Gupta discloses:
an identifier for identifying a context of the UE; identify the context of the UE based on the identifier of the UE; (Gupta, [0204] discloses eNB 670 may retrieve UE context information from eNB 630 using the first identity information; Gupta, [0219] discloses the UE context may be retrieved at stage 1040 at the target or second cell from the source or the first cell based on the first identity information; Gupta, [0225] discloses the first identity information may include information for retrieval of user context information at a first or source base station; Gupta, [0008] discloses the first identity information may include a physical cell identity PCI and a cell radio network temporary identifier C-RNTI.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a context request message is sent from eNB 670 to eNB 630 that includes the first identity information such as C-RNTI that is utilized by the eNB 630 to retrieve the user context information).
	Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of New Postcom to incorporate the 
performing a process where a current base station retrieves UE context from a previous base station (i.e. as taught by both New Postcom & Gupta) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
	New Postcom in view of Gupta fails to disclose “receive, from the base station via the transceiver, an indication message for data forwarding, the indication message including the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station;”.

receive, from the base station via the transceiver, an indication message for data forwarding, the indication message including the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station; (Tamaki, [0281] & Table 1 discloses to indicate the modification of certain or particular RN E-RABs, the target DeNB (i.e. reads on base station) may respond to the handover preparation by indicating (i.e. reads on indication message for data forwarding) the modified QoS parameter of the E-RAB in an admitted and/or not admitted E-RAB list and/or a list of modified E-RABs to a source DeNB (i.e. reads on last serving base station) and Table 1 below may illustrate an example message with the additional information elements for modified QoS parameters and Table 1 shows the IE/Group Name and corresponding Semantics description for the message that includes an Old eNB UE X2AP ID that is allocated at the source eNB (i.e. reads on base station UE AP identifier allocated by the last serving base station), New eNB UE X2AP ID that is allocated at the target eNB (i.e. reads on base station UE AP identifier allocated by the base station), E-RABs admitted list, UL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of UL PDUs (i.e. reads on data forwarding), DL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of DL PDUs (i.e. reads on data forwarding), etc.; Tamaki, [0279]-[0280] discloses the embodiments are provided to enable and allow a target DeNB to modify RN E-RABs during RN handover and discloses as part of the RN handover procedure, the following may be performed for a GBR modification procedure wherein in the handover preparation phase, a target DeNB may receive the configured RN E-RAB QoS information from the source DeNB and the target DeNB may modify one or more of the E-RAB QoS parameter to accommodate the admission of certain or particular E-RABs; Tamaki, [0060] discloses to minimize data loss while the UE may move from the source to target cells, the source eNB may establish an X2 or S1 tunnel to forward incoming data that may not have been delivered to the UE to the target eNB and this may continue until the UE may synchronize with the target eNB on the target cell and the data path to and/or from the serving GW may be switched; Tamaki, [0194] discloses the RN may perform an RRC connection re-establishment procedure with the newly selected DeNB and the DeNB may request RN context information from the original serving DeNB.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the target base station DeNB sends an indication data forwarding message to the previous serving base station during the handover preparation phase in order to modify and accommodate the admission of particular bearer E-RABs and implement the data forwarding of incoming data to minimize data loss during handover).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of New Postcom in view of Gupta to incorporate the teachings of Tamaki for the purpose of providing the system with a means to minimize data loss during handover (Tamaki, [0060] as well as providing the system with a means to allow the base station to modify the bearers during handover in order to be able to accommodate the particular bearers 
Regarding claim 14, New Postcom in view of Gupta and further in view of Tamaki discloses:
at least one of a cell identifier of the base station, or a short Media Access Control (MAC) identifier (shortMACI) (New Postcom, [0051] discloses as can be seen from table 1, the UE context request message sent by the target eNB to the source eNB includes the identity newly allocated by the eNB corresponding to New ENBUE X2AP ID, the cell identity of the RRC reestablishment request sent by the UE, radio network temporary identification C-RNTI, physical cell identification PhysCellID and short message integrity authentication code parameter shortMAC-I; New Postcom, [0046] discloses determine the source eNB according to the physical cell identifier PhysCellID and detect whether there is an X2 link between itself and the source eNB and if yes execute the next steps).
Regarding claim 15, New Postcom in view of Gupta and further in view of Tamaki discloses:
The last serving base station of claim 14, wherein a path switch request message is transmitted from the base station to the mobility management node associated with the UE based on the UE context response message, (New Postcom, [0057]-[0062] discloses the target eNB obtains relevant information of the UE from the UE context response message and establishes a radio link for the UE in the target cell according to the relevant information and discloses after the RL is successfully established, the target eNB sends an RRC connection Reestablishment message to the UE and discloses after receiving the message the UE returns an RRC Connection Reestablishment Complete message to the target eNB and discloses after receiving the RRC connection reestablishment complete message, the eNB sends an RRC connection reconfiguration message to the UE and discloses after receiving the RRC connection reconfiguration message, the UE returns an RRC connection reconfiguration complete message to the target eNB and discloses after receiving the RRC connection reconfiguration complete message, the target eNB sends a path change request such as a path switch request message to the mobility management entity MME, therefore the path switch request message is based on the UE context response message as all the other steps resulting in the path switch request message is initiated from receiving the UE context response message).
wherein a path switch response message is received at the base station from the mobility management node associated with the UE, (New Postcom, [0063] discloses the MME returns a path change request confirmation such as a path switch request ACK message to the target eNB).
wherein the information associated with releasing the context of the UE 1s transmitted from the base station based on the path switch response message, (New Postcom, [0064] discloses after receiving the path change request confirmation message, the target eNB sends a UE context release message to the source eNB so that the source eNB releases the resources occupied by the UE, therefore the transmission of the context release message is based on the reception of the path change request confirmation message).
wherein the security check is performed by the last serving base station based on the shortMACI included in the UE context request message, (New Postcom, [0052] discloses after receiving the UE context request message, the source eNB calculates a short message integrity authentication code according to the cell radio network temporary identity C-RNTI, physical cell identity PhysCellID and target cell identity and compare the calculated short message integrity authentication code authentication parameter with the short message integrity authentication code authentication parameter shortMAC-I in the UE context request message and if they are consistent, the verification passes and the source eNB sends a UE context response message).
and wherein a resource allocated for the UE and the context of the UE is released based on the information associated with releasing context of the UE (New Postcom, [0064] discloses after receiving the path change request confirmation message, the target eNB sends a UE context release message to the source eNB so that the source eNB releases the resources occupied by the UE, one of ordinary skill in the art would recognize that the UE context release message includes information that enables the source eNB to identify that the resources are to be released).
Regarding claim 16, New Postcom in view of Gupta and further in view of Tamaki discloses:
The last serving base station of claim 13, wherein the UE context response message includes at least one of an identifier of the UE associated with a mobility management node, security information of the UE, capability information of the UE, or a mobility restriction list (New Postcom, [0053] discloses in this embodiment, the structure of the UE context response message carrying the UE-related information is shown in Table 2; New Postcom, [0049] & Table 2 found in pages 8-9 of the original non-translated version shows Table 2 includes multiple information comprising an Old eNB UEX2AP ID that is allocated at the source eNB, New eNB UE X2AP ID that is allocated at the target eNB, UE context information, MME UE S1AP ID that is allocated at the MME handover restriction list, etc.).
 	and wherein the indication message includes information on a list of data radio bearer and information on GTP TEID (Tamaki, [0281] & Table 1 discloses to indicate the modification of certain or particular RN E-RABs, the target DeNB may respond to the handover preparation by indicating the modified QoS parameter of the E-RAB in an admitted and/or not admitted E-RAB list and/or a list of modified E-RABs to a source DeNB and Table 1 below may illustrate an example message with the additional information elements for modified QoS parameters and Table 1 shows the IE/Group Name and corresponding Semantics description for the message that includes an Old eNB UE X2AP ID that is allocated at the source eNB, New eNB UE X2AP ID that is allocated at the target eNB, E-RABs admitted list, UL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of UL PDUs, DL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of DL PDUs, etc.).
Regarding claim 17, New Postcom discloses:
A method performed by a user equipment (UE) in a wireless communication system, the method comprising: transmitting a first radio resource control (RRC) message to a base station; (New Postcom, [0045] discloses the UE (i.e. reads on user equipment UE) sends an RRC connection re-establishment request message (i.e. reads on first RRC message) to the target eNB (i.e. reads on base station)).
and receiving a last serving RRC message associated with an RRC connection from the base station, (New Postcom, [0057]-[0058] discloses the target eNB obtains relevant information of the UE from the UE context response message and establishes a radio link for the UE in the target cell according to the relevant information and discloses after the RL is successfully established, the target eNB (i.e. reads on the base station) sends an RRC connection Reestablishment message (i.e. reads on last serving RRC message) to the UE).
wherein a UE context request message associated with the UE is transmitted from the base station to a last serving base station based on reception of the first RRC message, (New Postcom, [0046]-[0047] discloses after the target eNB receives the RRC connection re-establishment request message (i.e. reads on based on reception of the first RRC message), it uses the cell radio network temporary identifier C-RNTI, the physical cell identifier PhysCellID and the short message integrity authentication code authentication parameter to search for the relevant information of the UE in the data saved by itself and if it is not saved, determine the source eNB according to the physical cell identifier PhysCellID and detect whether there is an X2 link between itself and the source eNB and if yes execute the next steps and discloses the target eNB sends a UE context request message (i.e. reads on UE context request message) to the source eNB (i.e. reads on last serving base station) to obtain UE related information).
(New Postcom, [0057]-[0058] discloses the target eNB obtains relevant information of the UE from the UE context response message (i.e. reads on based on the UE context response message) and establishes a radio link for the UE in the target cell according to the relevant information and discloses after the RL is successfully established, the target eNB (i.e. reads on the base station) sends an RRC connection Reestablishment message (i.e. reads on last serving RRC message) to the UE).
wherein the UE context request message includes a base station UE application protocol (AP) identifier allocated by the base station and an identifier (New Postcom, [0048] discloses in this embodiment of the present invention, the structure of the UE context request message is shown in table 1; New Postcom, [0051] discloses as can be seen from table 1, the UE context request message sent by the target eNB to the source eNB includes the identity newly allocated by the eNB corresponding to New ENBUE X2AP ID (i.e. reads on base station UE AP identifier allocated by the base station), the cell identity of the RRC reestablishment request sent by the UE, radio network temporary identification C-RNTI (i.e. reads on identifier), physical cell identification PhysCellID and short message integrity authentication code parameter shortMAC-I).

(New Postcom, [0053] discloses in this embodiment, the structure of the UE context response message carrying the UE-related information is shown in Table 2; New Postcom, [0049] & Table 2 found in pages 8-9 of the original non-translated version shows Table 2 includes multiple information comprising an Old eNB UEX2AP ID that is allocated at the source eNB (i.e. reads on base station UE AP identifier allocated by the last serving base station), New eNB UE X2AP ID that is allocated at the target eNB (i.e. reads on base station UE AP identifier allocated by the base station), UE context information, MME UE S1AP ID that is allocated at the MME (i.e. reads on information associated with a mobility management node) handover restriction list, etc.).
New Postcom discloses performing a process where a current base station transmits a context request to a previous base station and receiving a context response from the previous base station wherein the context request includes an identifier such as a C-RTNI and furthermore, New Postcom, [0046] discloses it uses the cell radio network temporary identifier C-RNTI, the physical cell identifier PhysCellID and the short message integrity authentication code authentication parameter to search for the relevant information of the UE.  However, New Postcom fails to explicitly disclose that said relevant information of the UE is directed towards a context of the UE and therefore fails to disclose “an identifier for identifying a context of the UE;”.
In addition, while New Postcom discloses performing a handover operation from a previous base station to a new base station, New Postcom fails to explicitly disclose that a forwarding operation is performed to forward data to the new base station from the previous base station and therefore fails to disclose “wherein an indication message for data forwarding is transmitted from the base station to the last serving base station, and wherein the indication message includes the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station.”
	In a related field of endeavor, Gupta discloses:
an identifier for identifying a context of the UE; (Gupta, [0204] discloses eNB 670 may retrieve UE context information from eNB 630 using the first identity information; Gupta, [0219] discloses the UE context may be retrieved at stage 1040 at the target or second cell from the source or the first cell based on the first identity information; Gupta, [0225] discloses the first identity information may include information for retrieval of user context information at a first or source base station; Gupta, [0008] discloses the first identity information may include a physical cell identity PCI and a cell radio network temporary identifier C-RNTI.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a context request message is sent from eNB 670 to eNB 630 that includes the first identity information such as C-RNTI that is utilized by the eNB 630 to retrieve the user context information).
	Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of New Postcom to incorporate the teachings of Gupta for the purpose of providing the system with a means to identify and retrieve the requested context (Gupta, [0204]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process where a current base station retrieves UE context from a previous base station as taught by New Postcom) with another known element and comparable device utilizing a known technique (i.e. performing a process where a current base station retrieves UE context from a previous base station, wherein the C-RTNI is utilized in retrieving UE context from the previous base station as taught by Gupta) to improve the similar devices in the same way and to obtain the predictable result of the system 
performing a process where a current base station retrieves UE context from a previous base station (i.e. as taught by both New Postcom & Gupta) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.
“wherein an indication message for data forwarding is transmitted from the base station to the last serving base station, and wherein the indication message includes the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station.”
In a related field of endeavor, Tamaki discloses:
wherein an indication message for data forwarding is transmitted from the base station to the last serving base station, and wherein the indication message includes the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station (Tamaki, [0281] & Table 1 discloses to indicate the modification of certain or particular RN E-RABs, the target DeNB (i.e. reads on base station) may respond to the handover preparation by indicating (i.e. reads on indication message for data forwarding) the modified QoS parameter of the E-RAB in an admitted and/or not admitted E-RAB list and/or a list of modified E-RABs to a source DeNB (i.e. reads on last serving base station) and Table 1 below may illustrate an example message with the additional information elements for modified QoS parameters and Table 1 shows the IE/Group Name and corresponding Semantics description for the message that includes an Old eNB UE X2AP ID that is allocated at the source eNB (i.e. reads on base station UE AP identifier allocated by the last serving base station), New eNB UE X2AP ID that is allocated at the target eNB (i.e. reads on base station UE AP identifier allocated by the base station), E-RABs admitted list, UL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of UL PDUs (i.e. reads on data forwarding), DL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of DL PDUs (i.e. reads on data forwarding), etc.; Tamaki, [0279]-[0280] discloses the embodiments are provided to enable and allow a target DeNB to modify RN E-RABs during RN handover and discloses as part of the RN handover procedure, the following may be performed for a GBR modification procedure wherein in the handover preparation phase, a target DeNB may receive the configured RN E-RAB QoS information from the source DeNB and the target DeNB may modify one or more of the E-RAB QoS parameter to accommodate the admission of certain or particular E-RABs; Tamaki, [0060] discloses to minimize data loss while the UE may move from the source to target cells, the source eNB may establish an X2 or S1 tunnel to forward incoming data that may not have been delivered to the UE to the target eNB and this may continue until the UE may synchronize with the target eNB on the target cell and the data path to and/or from the serving GW may be switched; Tamaki, [0194] discloses the RN may perform an RRC connection re-establishment procedure with the newly selected DeNB and the DeNB may request RN context information from the original serving DeNB.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the target base station DeNB sends an indication data forwarding message to the previous serving base station during the handover preparation phase in order to modify and accommodate the admission of particular bearer E-RABs and implement the data forwarding of incoming data to minimize data loss during handover).

Regarding claim 18, New Postcom in view of Gupta and further in view of Tamaki discloses:
The method of claim 17, wherein the UE context request message includes at least one of a cell identifier of the base station, or a short Media Access Control (MAC) identifier (shortMACI) (New Postcom, [0051] discloses as can be seen from table 1, the UE context request message sent by the target eNB to the source eNB includes the identity newly allocated by the eNB corresponding to New ENBUE X2AP ID, the cell identity of the RRC reestablishment request sent by the UE, radio network temporary identification C-RNTI, physical cell identification PhysCellID and short message integrity authentication code parameter shortMAC-I; New Postcom, [0046] discloses determine the source eNB according to the physical cell identifier PhysCellID and detect whether there is an X2 link between itself and the source eNB and if yes execute the next steps).
Regarding claim 19, New Postcom in view of Gupta and further in view of Tamaki discloses:
The method of claim 17, wherein the UE context response message includes at least one of an identifier of the UE associated with a mobility management node, security information of the UE, capability information of the UE, or a mobility restriction list (New Postcom, [0053] discloses in this embodiment, the structure of the UE context response message carrying the UE-related information is shown in Table 2; New Postcom, [0049] & Table 2 found in pages 8-9 of the original non-translated version shows Table 2 includes multiple information comprising an Old eNB UEX2AP ID that is allocated at the source eNB, New eNB UE X2AP ID that is allocated at the target eNB, UE context information, MME UE S1AP ID that is allocated at the MME handover restriction list, etc.).
and wherein the indication message includes information on a list of data radio bearer and information on GTP TEID (Tamaki, [0281] & Table 1 discloses to indicate the modification of certain or particular RN E-RABs, the target DeNB may respond to the handover preparation by indicating the modified QoS parameter of the E-RAB in an admitted and/or not admitted E-RAB list and/or a list of modified E-RABs to a source DeNB and Table 1 below may illustrate an example message with the additional information elements for modified QoS parameters and Table 1 shows the IE/Group Name and corresponding Semantics description for the message that includes an Old eNB UE X2AP ID that is allocated at the source eNB, New eNB UE X2AP ID that is allocated at the target eNB, E-RABs admitted list, UL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of UL PDUs, DL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of DL PDUs, etc.).
Regarding claim 20, New Postcom discloses:
A user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and a controller configured to: transmit, to a base station via the transceiver, a first radio resource control (RRC) message, (New Postcom, [0045] discloses the UE (i.e. reads on user equipment UE) sends an RRC connection re-establishment request message (i.e. reads on first RRC message) to the target eNB (i.e. reads on base station).  One of ordinary skill in the art would recognize that it is inherent for a complex device such as a user equipment to include a transceiver and a controller in order to be able to perform the various functionalities of the invention).
and receive, from the base station via the transceiver, a last serving RRC message associated with an RRC connection, (New Postcom, [0057]-[0058] discloses the target eNB obtains relevant information of the UE from the UE context response message and establishes a radio link for the UE in the target cell according to the relevant information and discloses after the RL is successfully established, the target eNB (i.e. reads on the base station) sends an RRC connection Reestablishment message (i.e. reads on last serving RRC message) to the UE).
wherein a UE context request message associated with the UE is transmitted from the base station to a last serving base station based on reception of the first RRC message, (New Postcom, [0046]-[0047] discloses after the target eNB receives the RRC connection re-establishment request message (i.e. reads on based on reception of the first RRC message), it uses the cell radio network temporary identifier C-RNTI, the physical cell identifier PhysCellID and the short message integrity authentication code authentication parameter to search for the relevant information of the UE in the data saved by itself and if it is not saved, determine the source eNB according to the physical cell identifier PhysCellID and detect whether there is an X2 link between itself and the source eNB and if yes execute the next steps and discloses the target eNB sends a UE context request message (i.e. reads on UE context request message) to the source eNB (i.e. reads on last serving base station) to obtain UE related information).
wherein the last serving RRC message associated with the RRC connection is transmitted from the base station, based on reception of a UE context response message associated with the UE at the base station, (New Postcom, [0057]-[0058] discloses the target eNB obtains relevant information of the UE from the UE context response message (i.e. reads on based on the UE context response message) and establishes a radio link for the UE in the target cell according to the relevant information and discloses after the RL is successfully established, the target eNB (i.e. reads on the base station) sends an RRC connection Reestablishment message (i.e. reads on last serving RRC message) to the UE).
wherein the UE context request message includes a base station UE application protocol (AP) identifier allocated by the base station and an identifier (New Postcom, [0048] discloses in this embodiment of the present invention, the structure of the UE context request message is shown in table 1; New Postcom, [0051] discloses as can be seen from table 1, the UE context request message sent by the target eNB to the source eNB includes the identity newly allocated by the eNB corresponding to New ENBUE X2AP ID (i.e. reads on base station UE AP identifier allocated by the base station), the cell identity of the RRC reestablishment request sent by the UE, radio network temporary identification C-RNTI (i.e. reads on identifier), physical cell identification PhysCellID and short message integrity authentication code parameter shortMAC-I).
and wherein the UE context response message includes the base station UE AP identifier allocated by the base station, a base station UE AP identifier allocated by the last serving base station and information associated with a mobility management node,
(New Postcom, [0053] discloses in this embodiment, the structure of the UE context response message carrying the UE-related information is shown in Table 2; New Postcom, [0049] & Table 2 found in pages 8-9 of the original non-translated version shows Table 2 includes multiple information comprising an Old eNB UEX2AP ID that is allocated at the source eNB (i.e. reads on base station UE AP identifier allocated by the last serving base station), New eNB UE X2AP ID that is allocated at the target eNB (i.e. reads on base station UE AP identifier allocated by the base station), UE context information, MME UE S1AP ID that is allocated at the MME (i.e. reads on information associated with a mobility management node) handover restriction list, etc.).
New Postcom discloses performing a process where a current base station transmits a context request to a previous base station and receiving a context response from the previous base station wherein the context request includes an identifier such as a C-RTNI and furthermore, New Postcom, [0046] discloses it uses the cell radio network temporary identifier C-RNTI, the physical cell identifier PhysCellID and the short message integrity authentication code authentication parameter to search for the relevant information of the UE.  However, New Postcom fails to explicitly disclose that said relevant information of the UE is directed towards a context of the UE and therefore fails to disclose “an identifier for identifying a context of the UE;”.
In addition, while New Postcom discloses performing a handover operation from a previous base station to a new base station, New Postcom fails to explicitly disclose that a forwarding operation is performed to forward data to the new base station from the previous base station and therefore fails to disclose “wherein an indication message for data forwarding is transmitted from the base station to the last serving base station, and wherein the indication message includes the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station.”
	In a related field of endeavor, Gupta discloses:
an identifier for identifying a context of the UE; (Gupta, [0204] discloses eNB 670 may retrieve UE context information from eNB 630 using the first identity information; Gupta, [0219] discloses the UE context may be retrieved at stage 1040 at the target or second cell from the source or the first cell based on the first identity information; Gupta, [0225] discloses the first identity information may include information for retrieval of user context information at a first or source base station; Gupta, [0008] discloses the first identity information may include a physical cell identity PCI and a cell radio network temporary identifier C-RNTI.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a context request message is sent from eNB 670 to eNB 630 that includes the first identity information such as C-RNTI that is utilized by the eNB 630 to retrieve the user context information).
	Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify the invention of New Postcom to incorporate the teachings of Gupta for the purpose of providing the system with a means to identify and retrieve the requested context (Gupta, [0204]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process where a current base station retrieves UE context from a previous base station as taught by New Postcom) with another known element and comparable device utilizing a known technique (i.e. performing a process where a current base station retrieves UE context from a previous base station, wherein the C-RTNI is utilized in retrieving UE context from the previous base station as taught by Gupta) to improve the similar devices in the same way and to obtain the predictable result of the system 
performing a process where a current base station retrieves UE context from a previous base station (i.e. as taught by both New Postcom & Gupta) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a 
New Postcom in view of Gupta fails to disclose “wherein an indication message for data forwarding is transmitted from the base station to the last serving base station, and wherein the indication message includes the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station.”
In a related field of endeavor, Tamaki discloses:
wherein an indication message for data forwarding is transmitted from the base station to the last serving base station, and wherein the indication message includes the base station UE AP identifier allocated by the base station and the base station UE AP identifier allocated by the last serving base station (Tamaki, [0281] & Table 1 discloses to indicate the modification of certain or particular RN E-RABs, the target DeNB (i.e. reads on base station) may respond to the handover preparation by indicating (i.e. reads on indication message for data forwarding) the modified QoS parameter of the E-RAB in an admitted and/or not admitted E-RAB list and/or a list of modified E-RABs to a source DeNB (i.e. reads on last serving base station) and Table 1 below may illustrate an example message with the additional information elements for modified QoS parameters and Table 1 shows the IE/Group Name and corresponding Semantics description for the message that includes an Old eNB UE X2AP ID that is allocated at the source eNB (i.e. reads on base station UE AP identifier allocated by the last serving base station), New eNB UE X2AP ID that is allocated at the target eNB (i.e. reads on base station UE AP identifier allocated by the base station), E-RABs admitted list, UL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of UL PDUs (i.e. reads on data forwarding), DL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of DL PDUs (i.e. reads on data forwarding), etc.; Tamaki, [0279]-[0280] discloses the embodiments are provided to enable and allow a target DeNB to modify RN E-RABs during RN handover and discloses as part of the RN handover procedure, the following may be performed for a GBR modification procedure wherein in the handover preparation phase, a target DeNB may receive the configured RN E-RAB QoS information from the source DeNB and the target DeNB may modify one or more of the E-RAB QoS parameter to accommodate the admission of certain or particular E-RABs; Tamaki, [0060] discloses to minimize data loss while the UE may move from the source to target cells, the source eNB may establish an X2 or S1 tunnel to forward incoming data that may not have been delivered to the UE to the target eNB and this may continue until the UE may synchronize with the target eNB on the target cell and the data path to and/or from the serving GW may be switched; Tamaki, [0194] discloses the RN may perform an RRC connection re-establishment procedure with the newly selected DeNB and the DeNB may request RN context information from the original serving DeNB.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the target base station DeNB sends an indication data forwarding message to the previous serving base station during the handover preparation phase in order to modify and accommodate the admission of particular bearer E-RABs and implement the data forwarding of incoming data to minimize data loss during handover).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of New Postcom in view of Gupta to incorporate the teachings of Tamaki for the purpose of providing the system with a means to minimize data loss during handover (Tamaki, [0060] as well as providing the system with a means to allow the base station to modify the bearers during handover in order to be able to accommodate the particular bearers (Tamaki, [0279]-[0280]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process where the UE moves from a current base station to a target base station as taught by New Postcom) with another known element and comparable device utilizing a known technique (i.e. performing a process where the UE moves from a current base station to a target base station, wherein the target base station sends an indication to the current base station indicating a modification of the bearers that includes information such as the old eNB X2 AP ID, the new eNB X2 AP ID, E-RABs list, the GTP Tunnel Endpoint, etc. to facilitate data forwarding and minimize data loss during handover as taught by Tamaki) to improve the similar devices in the same way and to obtain the 
Regarding claim 21, New Postcom in view of Gupta and further in view of Tamaki discloses:
The UE of claim 20, wherein the UE context request message includes at least one of a cell identifier of the base station, or a short Media Access Control (MAC) identifier (shortMACI) (New Postcom, [0051] discloses as can be seen from table 1, the UE context request message sent by the target eNB to the source eNB includes the identity newly allocated by the eNB corresponding to New ENBUE X2AP ID, the cell identity of the RRC reestablishment request sent by the UE, radio network temporary identification C-RNTI, physical cell identification PhysCellID and short message integrity authentication code parameter shortMAC-I; New Postcom, [0046] discloses determine the source eNB according to the physical cell identifier PhysCellID and detect whether there is an X2 link between itself and the source eNB and if yes execute the next steps).
Regarding claim 22, New Postcom in view of Gupta and further in view of Tamaki discloses:
The UE of claim 20, wherein the UE context response message includes at least one of an identifier of the UE associated with a mobility management node, security or a mobility restriction list (New Postcom, [0053] discloses in this embodiment, the structure of the UE context response message carrying the UE-related information is shown in Table 2; New Postcom, [0049] & Table 2 found in pages 8-9 of the original non-translated version shows Table 2 includes multiple information comprising an Old eNB UEX2AP ID that is allocated at the source eNB, New eNB UE X2AP ID that is allocated at the target eNB, UE context information, MME UE S1AP ID that is allocated at the MME handover restriction list, etc.).
and wherein the indication message includes information on a list of data radio bearer and information on GTP TEID (Tamaki, [0281] & Table 1 discloses to indicate the modification of certain or particular RN E-RABs, the target DeNB may respond to the handover preparation by indicating the modified QoS parameter of the E-RAB in an admitted and/or not admitted E-RAB list and/or a list of modified E-RABs to a source DeNB and Table 1 below may illustrate an example message with the additional information elements for modified QoS parameters and Table 1 shows the IE/Group Name and corresponding Semantics description for the message that includes an Old eNB UE X2AP ID that is allocated at the source eNB, New eNB UE X2AP ID that is allocated at the target eNB, E-RABs admitted list, UL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of UL PDUs, DL GTP Tunnel Endpoint that identifies the X2 transport bearer used for forwarding of DL PDUs, etc.).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645